Title: General Orders, 5 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 5th 1775
Parole, Bedford.C. Sign, Cambridge.


The Adjutant of each Regiment is required to take special care, that all general orders are communicated, as well to the private men, as to the officers—that there may be no Plea of

Ignorance—they will be deemed answerable for all the consequences which may follow a neglect of this order.
A General Court martial is ordered to sit to morrow at 10 oClock A.M. for the Trial of William Patten charged with “leaving his post on guard.” David Wells and Gideon Cole for “sleeping on their posts as centinels”—John Scott for “insulting the Centry and attempting to pass the guard at Boston” and James Foshe for “theft”—When the Witnesses are to attend and the parties charged, are to have notice this day that they may be prepared for their trials.
The General most earnestly recommends, & requires of all the Officers, that they be exceeding diligent and strict in preventing all Invasions and Abuse of private property in their quarters, or elsewhere[.] he hopes, and indeed flatters himself, that every private soldier will detest, and abhor such practices, when he considers, that it is for the preservaton of his own Rights, Liberty and Property, and those of his Fellow Countrymen, that he is now called into service: that it is unmanly and sully’s the dignity of the great cause, in which we are all engaged, to violate that property, he is called to protect, and especially, that it is most cruel and inconsistant, thus to add to the Distresses of those of their Countrymen, who are suffering under the Iron hand of oppression.
The General again urges, a speedy and exact Return, of the Forces, Stores, Provisions &c.; as desired in the Orders already issued and for the future, these Returns to be made once a week, on saturday Morning regularly. The General is much pleased with the expedition and care which some Officers have already shewn in their obedience to this order.
The Colonel or commanding Officer of each Regiment, is to direct an Officer of each Company, to call over the Rolls of their men, at six oClock every morning, and to make proper Inquiry after the absentees.
